Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  In each of independent claims 1 and 4, it appears that each occurrence of the singular term “intersection” should be pluralized to “intersections” as follows:
In line 7 of claim 1, “calculates two first direction intersections”
In line 10 of claim 1, “intersections where a straight line”
In line 13 of claim 1, “intersections and between the target and the two second direction intersections”
In line 7 of claim 4, “calculating two first direction intersections”
In line 10 of claim 4, “calculating two second direction intersections”
In line 13 of claim 4, “intersections and between the target and the two second direction intersections”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SKYCADDIE TOUCH by SKYHAWKE TECHNOLOGIES as described in the "SkyCaddie TOUCH User Guide” NPL reference.
Re claim 1, SKYCADDIE TOUCH teaches an electronic device comprising: a memory where map information of golf courses is stored (p. 12/38 describes that, “2.2 GROUND MAPPED COURSES FOR YOUR SKYCADDIE TOUCH -- Your SkyCaddie TOUCH requires the use of maps to provide distance information on the device. SkyCaddie uses the only method that Tour caddies use to provide distances to their Pros: we walk the course. With a course library of over 35,000 maps, worldwide, SkyCaddie maintains the largest ground-mapped course database in the world. No one else uses this method, because it is very expensive in terms of labor and money. SkyCaddie invests thousands of man-hours and millions of dollars every year to maintain our ground-mapped course library because we believe your game is worth it. Our members trust the information that their SkyCaddie provides them, which is why SkyCaddie has remained the leader in this technology. Our course map library is growing daily. Whenever we receive a notification that a course layout has changed, we send a mapper out to re-map the course, so that our members have the most up-to-date distance information in the game. 
Your SkyCaddie TOUCH comes pre-loaded with over 35,000 courses error-corrected, high-definition course maps, which include HoleVue and IntelliGreen. In addition, your SkyCaddie TOUCH also has the capacity to store up to 100 of your favorite courses with Vivid HD graphics, which will be automatically updated with the latest information every time your sync via the USB cable or with the convenience of Bluetooth.”)
a location acquisition sensor that acquires a current location (P. 14/38 describes that, “While standing outside prior to play, power on the SkyCaddie TOUCH by pressing the Power button. The TOUCH will power on and display the Main Menu. Press “Play Golf” to begin. The TOUCH will search for satellite signals. Once satellite signals have been acquired, the Satellite Signal Indicator at the top of your screen will show the signal strength, represented by a series of open and solid circles. The TOUCH will then automatically advance to the next screen (or you may choose to manually advance to the next screen and select a course to play while the GPS continues to search for signals).” 
p. 15/38 describes that, “After acquiring a GPS signal outdoors, your SkyCaddie will auto-select the nearest golf courses, based on your current position. This list of preloaded courses will be sorted by distance from your current location.”
p. 19/38 describes that, “When you first open a hole, the TOUCH will automatically draw a yellow line between your current location and the recommended target for your tee shot, based on the par for the current hole. If you would like to adjust the recommended target, use your finger to drag the cursor to anywhere on the hole. The distance from your location to the target and the remaining distance to the green will instantly appear. After adjusting, the recommended target still appears on the screen as a red icon for reference.”  
and p. 33/38 describes that, “the omni-directional, high-performance GPS antenna has been designed to lock quickly to more satellites and stay locked to maintain performance in all terrains […] The TOUCH is a “smart system” that continues to download data from satellites to adjust to your environment during play. It is designed to stay on continuously during a round of golf.” (emphasis added)
a control portion that reads out map information of a golf course corresponding to the current location from the memory, calculates a horizontal distance to a target of the golf course from the current location by using the map information (P. 15/38 describes that, “When you first open a hole, the TOUCH will automatically draw a yellow line between your current location and the recommended target for your tee shot, based on the par for the current hole. If you would like to adjust the recommended target, use your finger to drag the cursor to anywhere on the hole. The distance from your location to the target and the remaining distance to the green will instantly appear. After adjusting, the recommended target still appears on the screen as a red icon for reference.”)
calculates two first direction intersection where a straight line in a first direction, which connects the current location and the target, and a green boundary line of the golf course meet, calculates two second direction intersection where a straight line, which is perpendicular to the first direction and passes through the target, and the green boundary line meet, and calculates edge distances between the target and the two first direction intersection and between the target and the two second direction intersection; and an output portion that outputs information with respect to the target and the edge distances (Refer to the series of screen shots shown at the top of P. 20/38, the first screen shot showing a GUI comprising targets, target lines and horizontal distances for a series of golf shots on an overall golf hole, number 13. In these illustrative screen shots, a 44 yard approach shot with a corresponding target line is shown to a green. The user can operate the “view” button to toggle through different views in the GUI that offer progressively zoomed-in views of portions of the course map and corresponding targets and target lines. In the fourth view shown at the top right of p. 20/38, two perpendicular lines are shown that intersect at a target point on the green, wherein at each intersection of the two lines with the border of the green, a distance is shown that represents the distance between the target and the corresponding edge of the green. See also the detailed discussion of this zoomed green view, called “INTELLIGREEN,” on p. 23/38. Here, SKYCADDIE explains that the GUI automatically rotates the displayed green to match the user’s target-line angle of approach. Refer to the image on this page, which shows illustrative intersection points labeled, “Distance to Cross hairs from Front of Green – 11”, “Back of Green to Crosshairs – 12”, “Left Edge of Green to Crosshairs – 18” and “Right Edge of Green to Crosshairs – 13”. P. 24/38 shows that the user can also create additional target points on the green and receive calculated distances to that target point.)
Re claim 4, refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over SKYCADDIE TOUCH in view of US 2011/0191023 A1 to Engstrom.
Re claims 2, 5, Although SKYCADDIE TOUCH teaches the same inventive concept substantially as claimed, including that the TOUCH device comprises an accelerometer that senses the orientation of the device as held by the user (See P. 21/38), SKYCADDIE TOUCH lacks mention of using a measured tilt angle in addition to a straight distance measured to a target. 
Engstrom is an analogous reference in the art of GPS-enabled, handheld mobile golf caddie devices that teaches it was known in the art to use an accelerometer to measure the pitch angle of the device and to use this data in conjunction with 3D course map data downloaded to the device to account for the change in slope with respect to a calculated straight-line distance between two points using GPS, because as noted by Engstrom, “golf courses are not flat” and a true golf course navigation device must compensate for this. 
It would have been obvious to one having ordinary skill in the art that SKYCADDIE TOUCH which is in the same field of endeavor as Engstrom and has the same GPS and accelerometer hardware could have also been programmed to compensate calculated distances for measured slope by the user’s device on the course as taught by Engstrom for the purpose of increased accuracy and without causing any unexpected results.  
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715